TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 18, 2014



                                       NO. 03-12-00335-CV


  The Texas Commission on Environmental Quality and Waste Control Specialists, LLC,
                                   Appellants

                                                  v.

                                       Sierra Club, Appellee




            APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             REVERSED AND RENDERED -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment signed by the district court on May 12, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the district court’s judgment. Therefore, the Court reverses the district court’s judgment and

renders judgment affirming TCEQ’s decision to deny the hearing request. The appellee shall pay

all costs relating to this appeal, both in this Court and the court below.